DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The Amendment filed 9 November 2022 has been entered and considered. Claims 1, 8-9, and 16 have been amended. Claims 2-3 and 10-11 have been canceled. Claims 1, 4-9, and 12-16, all the claims pending in the application, are rejected. 

Response to Amendment
Claim Objections
In view of the amendments to claims 8 and 16, the claim objections are withdrawn. 

Prior Art Rejections
In view of the amendments to independent claims 1 and 9, the previously applied prior art rejections are withdrawn. Applicants’ arguments are rendered moot in view of the new grounds of rejection set forth below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8-9, 12-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over “Render4Completion: Synthesizing Multi-view Depth Maps for 3D Shape Completion” by Hu et al. (hereinafter “Hu”) in view of U.S. Patent Application Publication No. 2016/0073081 to Becker et al. (hereinafter “Becker”).
As to independent claim 1, Hu discloses method for training a neural network (Abstract and Section 3 discloses that Hu is directed to training and using a convolutional neural network), the method comprising: receiving scan point cloud data comprising scan points and gaps between the scan points (Fig. 1 and Sections 3.1 and 4.1 disclose that the convolutional neural network processes partial point clouds which include points and gaps therebetween); generating a training data set of point clouds, the training data set comprising pairs of closed surfaces point clouds and non-closed surfaces point clouds (Sections 3.1 and 4.1 disclose that the training dataset includes the partial point clouds and corresponding complete ground truth point clouds); for each of the closed surface point clouds and the non-closed surface point clouds, generating a two-dimensional (2D) image by rendering a three-dimensional scene, wherein the 2D image for the non-closed surfaces point clouds include a gap in a surface, and wherein the 2D image for the closed surfaces point clouds are free of gaps (Sections 3.1 and 4.1 disclose rendering 2D incomplete depth maps for each partial point cloud and corresponding 2D complete ground truth depth maps for each corresponding complete ground truth point cloud; Figs. 1 and 3-6 show that the incomplete depth maps include gaps, while the complete ground truth depth maps are free of gaps); training the neural network, to generate a trained neural network, using the 2D images for the non-closed surface point clouds and the 2D images for the closed surface point clouds, the trained neural network being trained to fill in the gap in the surface of the 2D image for the non-closed surface point clouds (Sections 3 and 4 disclose that the convolutional neural network is trained to map each incomplete depth map to a corresponding ground truth complete depth map; Figs. 1 and 3-6 show that the completion task involves filling the gaps in each incomplete depth map corresponding to the partial point cloud); filling, using the trained neural network, the gaps between the scan points of the 2D image for the non-closed surface point clouds (Sections 3 and 4 and Figs. 1 and 3-6 disclose that the convolutional neural network fills the gaps in the points in each incomplete depth map); and de-noising, using the trained neural network, the scan point cloud data to generate a closed surface image of the scan point cloud data (Section 3 and Fig. 1 disclose that the trained model inputs an incomplete point cloud (scan point cloud data) and generates a completed point cloud in which the gaps are filled to form a closed surface; that is, the completed point cloud is denoised by virtue of the surface completion performed by the model).
Hu does not expressly disclose the manner in which the scan point cloud data is acquired. That is, Hu does not expressly disclose performing, using a laser scanner, a scan of an environment, the laser scanner being configured to measure a plurality of 3D coordinates based at least in part on the speed of light in air; and generating scan point cloud data from the scan.  
Becker, like Hu, is directed to point cloud data and filling gaps therein (Abstract and [0044]). Becker discloses that the point cloud data is acquired by a 3D laser scanner time-of-flight coordinate measurement device which scans an environment and determines 3D coordinates of objects in the environment based on the speed of light in air between the scanner and the target point ([0002-0006, 0028-0029]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hu to generate the point clouds by scanning an environment with a laser scanner that measures 3D coordinates based on the speed of light in air, as taught by Becker, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to account for air properties such as temperature, barometric pressure, etc. ([0029] of Becker). 

As to claim 4, the proposed combination of Hu and Becker further teaches that the gaps are areas between foreground pixels in the scan point cloud data (Figs. 1 and 9 of Hu (a portion of Fig. 1 is reproduced below) show that the gaps in the incomplete point cloud are areas between foreground points).


    PNG
    media_image1.png
    105
    157
    media_image1.png
    Greyscale


As to claim 5, The proposed combination of Hu and Becker further teaches that filling the gaps between the scan points comprises overwriting background pixels of the scan point cloud data (Figs. 1 and 9 of Hu (portions of Fig. 9 are reproduced below) show that the gaps in the incomplete point cloud (considered to be background pixels) are overwritten with foreground points).

    PNG
    media_image2.png
    151
    177
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    157
    150
    media_image3.png
    Greyscale


As to claim 6, the proposed combination of Hu and Becker further teaches that the neural network is a convolutional neural network (Section 3.3 discloses that the neural network includes convolutional layers).

As to claim 8, the proposed combination of Hu and Becker further teaches that at least one of the 2D image for the non-closed surface point clouds or the 2D image for the closed surface point clouds is a two-and-a-half- dimensional (2.5D) image (Section 4.1 discloses that the depth map is a 2.5D depth map).

Independent claim 9 recites a system for training a neural network, the system comprising: a processor; and a memory, the memory including instructions that, upon execution by the processor, cause the processor to be operable ([0101-0102] of Becker discloses a processor which executes instructions stored in a computer-readable medium to perform the disclosed algorithm) to perform the method recited in independent claim 1. Accordingly, claim 9 is rejected for reasons analogous to those discussed above in conjunction with claim 1. 

Claims 12-14 and 16 recite features nearly identical to those recited in claims 4-6 and 8, respectively. Accordingly, claims 12-14 and 16 are rejected for reasons analogous to those discussed above in conjunction with claims 4-6 and 8, respectively.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Becker and further in view of U.S. Patent Application Publication No. 2018/0190017 to Mendez et al. (cited in the IDS filed 1/25/21; hereinafter “Mendez”).
As to claim 7, the proposed combination of Hu and Becker does not expressly disclose that the de-noising is performed in near real- time. However, Mendez discloses performing hole filling in point clouds in real-time using a deep learning framework analogous to that of Hu ([0050-0052]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Hu and Becker to perform the hole filling in real-time, as taught by Mendez, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to accommodate an augmented/virtual reality environment (Abstract and [0052] of Mendez).

Claims 15 recites features nearly identical to those recited in claim 7. Accordingly, claim 15 is rejected for reasons analogous to those discussed above in conjunction with claim 7. 

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2018/0113083 to Van Dael discloses a time-of-flight laser scanner that measures 3D coordinates of a scanned object based on the speed of light and the time period in which light from a laser source reaches the object and reflects back to the detector. Van Dael discloses that the result of the laser scan is a partial point cloud (See [0070, 0107]). These feature are pertinent to the newly added features of independent claims 1 and 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486. The examiner can normally be reached noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN M CONNER/Primary Examiner, Art Unit 2663